Citation Nr: 0614654	
Decision Date: 05/18/06    Archive Date: 05/31/06

DOCKET NO.  97-02 883	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUE

Entitlement to service connection for residuals of a cervical 
spine injury. 


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. D. Deane, Counsel
INTRODUCTION

The veteran served on a period of active duty from January 
1951 to January 1953.

This case comes to the Board of Veterans' Appeals (Board) 
from rating determinations rendered by the No. Little Rock, 
Arkansas, Regional Office (RO) of the Department of Veterans 
Affairs (VA).  


FINDINGS OF FACT

A cervical spine disability is first shown more than one year 
after the veteran's separation from service, and is not 
related to events, disease, or injury during military 
service.


CONCLUSION OF LAW

A cervical spine disability was not incurred or aggravated 
during active military service.  38 U.S.C.A. §§ 1101, 1110, 
1111, 1112, 1113, 5102, 5103, 5103A, 5107 (West 2002 & Supp. 
2005); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Entitlement to Service Connection - Cervical Spine 
Disability 

Service connection is granted for a disability resulting from 
an injury suffered or disease contracted while in active duty 
or for aggravation of a preexisting injury suffered or 
disease contracted in the line of duty.  See 38 U.S.C.A. 
§§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 (2005).  Also, 
certain disorders like arthritis may be presumed to have been 
incurred during service when manifested to a compensable 
degree within a specified time (usually one year) following 
separation from service.  See 38 C.F.R. §§ 3.307, 3.309 
(2005).  
In general, establishing service connection for a disability 
requires the existence of a current disability and a 
relationship or connection between that disability and a 
disease or injury incurred in service.  See 38 U.S.C.A. § 
1110 (West 2002); 38 C.F.R. §§ 3.303, 3.304 (2005); Cuevas v. 
Principi, 3 Vet. App. 542, 548 (1992); Rabideau v. Derwinski, 
2 Vet. App. 141, 143 (1992).

Available service medical records are void of any complaints, 
treatment, or diagnosis of residuals of a cervical spine 
injury.  However, hearing transcripts dated in March 1997 and 
April 2001 show that the veteran testified that he had 
suffered from a cervical spine injury in service after 
falling off some heavy machinery in 1952.  While numerous VA 
and private treatment records show that the veteran suffers 
from a current cervical spine disability, competent medical 
evidence of records does not show that the veteran was 
treated for cervical spine complaints until many years after 
separation from active service.  Further, evidence of record 
details that the veteran sustained a work-related traumatic 
brain injury that occurred in 1983 after separation from 
active service.  

Competent medical evidence of record contains multiple 
medical opinions concerning whether the veteran's current 
cervical spine disability is related to an injury during 
active service.  In this case, the Board finds the opinions 
of multiple private physicians are not entitled to any 
probative value on the determination of whether the veteran's 
claimed cervical spine disability is related to an injury 
during active service.  See Guerrieri v. Brown, 4 Vet. App. 
467, 470-71 (1993) (the probative value of medical evidence 
is based on the physician's knowledge and skill in analyzing 
the data, and the medical conclusion the physician reaches; 
as is true of any evidence, the credibility and weight to be 
attached to medical opinions are within the province of the 
Board).

The Board acknowledges the July 1991, February 1994, April 
1997, and October 2001 private physician statements that each 
lists an opinion that the veteran's current cervical spine 
disability was the result of an injury during active service.  
However, the veteran's available service medical records do 
not show that the veteran suffered from a cervical spine 
injury during service.  Further, each of the private medical 
opinions appears to be based on the veteran's reported 
history and, therefore, have little probative value.  See 
Black v. Brown, 5 Vet. App. 177 (1993) (an opinion that is 
based on history furnished by the veteran that is unsupported 
by clinical evidence is not probative); LeShore v. Brown, 8 
Vet. App. 406, 409 (1995) (holding that a bare transcription 
of a lay history is not transformed into "competent medical 
evidence" merely because the transcriber happens to be a 
medical professional); Wood v. Derwinski, 1 Vet. App. 190, 
191-192 (1991) (an opinion may be discounted if it materially 
relies on a layperson's unsupported history as the premise 
for the opinion).  

The Court has also rejected medical opinions as immaterial 
where there was no indication that the physician had reviewed 
the claimant's service medical records or other relevant 
documents, which would have enabled him to form an opinion on 
service connection on an independent basis.  See Elkins v. 
Brown, 5 Vet. App. 474, 478 (1993).  None of the private 
physician statements indicated a review of the veteran's 
service medical records or claims file.  Finally, the Court 
has held that medical opinions, which are speculative, 
general or inconclusive in nature, cannot support a claim.  
See Obert v. Brown, 5 Vet. App. 30, 33 (1993); Beausoleil v. 
Brown, 8 Vet. App. 459, 463 (1996); Libertine v. Brown, 9 
Vet. App. 521, 523 (1996).  In the July 1991 and February 
1994 statements, each physician opined that the veteran's 
self-reported cervical spine injury in service "can, after 
many years, become manifest by osteoarthritic changes in the 
cervical spine".  In the April 1997 statement, an additional 
private physician stated that he "would presume" the 
veteran's reported service injury was the cause of his 
current cervical disc disease.  Based on the immateriality as 
well as general and speculative nature of the private 
physician statements, the Board finds that each of the 
opinions is of little probative value in relation than other 
competent evidence of record.  

Finally, the Board notes that the veteran failed to report 
for a VA examination in July 2004 that was scheduled in order 
to determine the nature and severity of the veteran's current 
cervical spine disability.  Pursuant to 38 C.F.R. § 3.655(b) 
(2005), 
when a veteran fails to report for an examination scheduled 
in conjunction with an original compensation claim, the claim 
shall be rated based on the evidence of record.  However, 
when a veteran fails to report for an examination scheduled 
in conjunction with any other original claim, a reopened 
claim for a benefit which was previously disallowed, or a 
claim for increase, the claim shall be denied.  Examples of 
good cause cited in the regulation include, but are not 
limited to, the illness or hospitalization of the claimant or 
death of an immediate family member.  In this case, good 
cause as defined in 38 C.F.R. § 3.655 is not shown.  

Consequently, the veteran's reopened claim for entitlement to 
service connection for a cervical spine disability must be 
denied based on 38 C.F.R. § 3.655(b) as well as due to the 
preponderance of the competent medical evidence of record 
against a finding that the veteran suffers from a cervical 
spine disability that is etiologically related to disease, 
injury, or events during his active service.  As the Board 
finds that the preponderance of the evidence is against this 
claim, the benefit of the doubt doctrine is not for 
application.  See Gilbert v. Derwinski, 1 Vet. App. 49 
(1990); 38 U.S.C.A. § 5107 (West 2002).  Entitlement to 
service connection for a cervical spine disability is not 
warranted.

II.  Duties to Notify and Assist

VA's duties to notify and assist claimants in substantiating 
a claim for VA benefits are found at 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2005); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2005).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim. 38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2005); 38 C.F.R. § 3.159(b) (2005); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in his possession that 
pertains to the claim in accordance with 38 C.F.R. 
§ 3.159(b)(1).  Notice should be given to a claimant before 
the initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 
(2004).

In the present case, a substantially complete application to 
reopen the veteran's service connection claim was received in 
February 1996.  Thereafter, in May and July 1996 rating 
determinations, the RO denied reopening the veteran's claim 
for entitlement to service connection for a cervical spine 
disability.  The Board reopened the veteran's service 
connection claim in an August 2001 decision.  

The Board acknowledges that the section 5103(a) notice was 
sent to the veteran after the RO's decision that is the basis 
for this appeal.  In this case, however, the unfavorable RO 
decision that is the basis of this appeal was already decided 
- and appealed - before the section 5103(a) notice 
requirements were enacted in November 2000.  The Court 
acknowledged in Pelegrini at 120 that where, as here, the 
section 5103(a) notice was not mandated at the time of the 
initial RO decision, the RO did not err in not providing such 
notice.  Rather, the appellant has the right to content-
complying notice and proper subsequent VA process.  

Letters dated in October 2001, May 2002, February 2004, and 
April 2005 from VA, issued by the RO and the Appeals 
Management Center (AMC), complied with the four notice 
requirements listed above.  Moreover, to the extent that the 
veteran was not specifically advised to submit any pertinent 
evidence in his possession by these letters, he was given the 
text of 38 C.F.R. § 3.159 in the July 2004 supplemental 
statement of the case (SSOC).  Consequently, he was aware of 
this provision.  

VA provided notice to the veteran after the May and July 1996 
rating action was promulgated.  Nevertheless, the Board finds 
that any defect with respect to the timing of the notice 
requirement was harmless error.  Notice was provided by VA, 
and the content of the notice fully complied with the 
requirements of U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. 
§ 3.159(b) (2005), and Quartuccio v. Principi, 16 Vet. App. 
183 (2002), as discussed above.  Further, after the notice 
was provided, the case was readjudicated in the February 2006 
SSOC.  The veteran has been provided with every opportunity 
to submit evidence and argument in support of his claim, and 
to respond to VA notices.  Therefore, the Board finds no 
defect in notice that results in any prejudice to the 
veteran.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005), 
rev'd on other grounds, No. 05-7157 (Fed. Cir. Apr. 5, 2006).  
Moreover, the veteran has not shown or alleged any prejudice 
in the content of the notice concerning this issue.

Dingess v. Nicholson, 19 Vet. App. 473 (2006), held that the 
notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) apply to all five elements of a service connection 
claim.  Those five elements include:  (1) veteran status; 
(2) existence of a disability; (3) a connection between the 
veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability.  The 
Court held that upon receipt of an application for a service-
connection claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) require VA to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  This notice must 
include notice that a disability rating and an effective date 
for the award of benefits will be assigned if service 
connection is awarded.  

In this case, as indicated above, the veteran was given 
notice of what type of information and evidence was needed to 
substantiate his service connection claim for a cervical 
spine disability.  In an April 2006 letter issued by the 
Appeals Resource Center (ARC), the veteran was given notice 
of the type of evidence necessary to establish a disability 
rating and an effective date for the disability on appeal.  
Nevertheless, despite any inadequate notice provided to the 
veteran on these elements, the Board finds no prejudice to 
the veteran in proceeding with the issuance of a final 
decision.  Bernard v. Brown, 4 Vet. App. 384, 394 (1993) 
(where the Board addresses a question not addressed by the 
agency of original jurisdiction, the Board must consider 
whether the veteran has been prejudiced thereby).  As the 
Board concludes that the preponderance of the evidence is 
against the claim for service connection, any questions as to 
the appropriate disability rating or effective date to be 
assigned are rendered moot.  

As for VA's duty to assist a veteran, the veteran's available 
service medical records, VA treatment records, and private 
treatment records have been obtained and associated with the 
file.  There is no indication that relevant (i.e., pertaining 
to treatment for the claimed disability) records exist that 
have not been obtained or attempted to be obtained.  The duty 
to assist includes providing a medical examination or 
obtaining a medical opinion when such is necessary to make a 
decision on the claim.  The veteran failed to report for a VA 
examination scheduled in July 2004 to evaluate his claimed 
cervical spine disability.  See 38 C.F.R. § 3.655(b) (2005).

Evidence of record shows that some of the veteran's service 
records were accidentally damaged and possibly destroyed in a 
1973 fire at the National Personnel Records Center.  VA will 
make as many requests as are necessary to obtain relevant 
records from a Federal Department or agency, and will end its 
efforts only if VA concludes that the records do not exist or 
that further efforts would be futile.  See 38 C.F.R. 3.159 
(c)(2) (2005).  In this case, the Board notes that multiple 
efforts were made to obtain records from the NPRC in order to 
attempt to obtain additional service medical records as well 
as SGO (Office of the Army Surgeon General) reports and 
morning/sick reports.  The requests were unsuccessful.  Each 
search was unable to locate any additional service medical 
records including SGO or morning/sick reports.  In a January 
2004 response, NPRC indicated that it needed complete unit 
information and a 90 day time frame for the veteran's claimed 
in-service cervical spine injury treatment in order to do 
another records search.      

After informing him of NPRC's January 2004 response and 
requesting information concerning his unit and in-service 
injury in an April 2005 letter, the veteran did not provide 
the requested information in his June 2005 response.  Under 
the circumstances, no further development is warranted.  See 
38 C.F.R. § 3.159(d) (2005); see also Wood v. Derwinski, 1 
Vet. App. 190, 193 (1991) (noting that the VA's duty to 
assist the veteran is not a one-way street; the veteran also 
has an obligation to assist in the adjudication of his 
claim).  Further, the RO determined in a February 2006 SSOC 
that VA's duty to notify had been satisfied.  In this case, 
the Board finds that reasonable attempts were made to obtain 
identified relevant evidence as required under 38 C.F.R. § 
3.159(c).  See 38 C.F.R. § 3.159(c) (2005).

VA has satisfied its duties to inform and assist the veteran 
in this case.  Any "error" to the veteran resulting from 
this Board decision does not affect the merits of his claim 
or his substantive rights, for the reasons discussed above, 
and is therefore harmless.  See 38 C.F.R. § 20.1102 (2005).  
There is no reasonable possibility that further assistance to 
the veteran would substantiate his claim.  See 38 C.F.R. 
§ 3.159(d) (2005).


ORDER

Entitlement to service connection for residuals of a cervical 
spine injury is denied. 




____________________________________________
MARY GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


